Citation Nr: 1822355	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  08-12 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for eczema.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for eczema at a noncompensable rating.  The case is currently under the jurisdiction of the RO in Nashville, Tennessee.  

During the pendency of the appeal, a September 2012 rating decision increased the initial rating of the Veteran's eczema to 10 percent, effective November 13, 2006.  As the September 2012 rating decision does not represent a full grant of the benefits sought on appeal as concerning this issue, the claim for an increased disability rating for the Veteran's eczema remains pending before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In May 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In March 2010, September 2011, August 2013, June 2015, and April 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
The Veteran had previously been represented by Chisholm, Chisholm & Kilpatrick in this matter.  In June 2017, the Veteran submitted an affidavit revoking Chisholm, Chisholm & Kilpatrick's power of attorney and electing to proceed pro se in this matter.  See June 2017 Affidavit.


FINDING OF FACT

Throughout the appeal period, the Veteran's eczema involved less than five percent of her total body surface area and no exposed surface area, and did not require systemic treatment or other immunosuppressive drugs at any time.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for eczema have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R., Part IV (2017).  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As is the case here, in initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assess the level of disability from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's eczema has been rated as 10 percent disabling under Diagnostic Code 7806.  See October 2015 Rating Decision.  See also 38 C.F.R. § 4.118 (2017).  Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under Diagnostic Code 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

Throughout the entire appellate period, the preponderance of the evidence shows that that the Veteran's eczema of the bilateral feet affects less than 20 percent of the total body.  It does not affect any exposed areas.  The Veteran testified to the severity of her eczema at the May 2009 Board Hearing.  She stated that her eczema is limited to her feet and does not spread anywhere else on her body.  See May 2009 Hearing Transcript.  

A March 2007 VA examination report noted peeling, dry, and itchy skin on the Veteran's feet, with no recent or current treatment prescribed.  Specifically, there was mild dryness and peeling on the plantar aspect of the left foot and none on the right foot.  The percent of the total body area affected was less than one percent.  

A VA examination report of May 2010 found that the Veteran's eczema of the feet affected less than five percent of the total body.  She reported no current treatment.  At that time, the eczema affected the plantar aspect of the left foot only, described as dryness, peeling, and a few reddish papules.

A February 2011 VA treatment record reflects that the Veteran was going to try hydrocortisone cream for suspected dyshidrotic eczema.  A list of prescription medications shows that she was prescribed hydrocortisone cream on this day.  An August 2011 VA dermatology record reflects that fluocinonide cream was prescribed "when needed" for irritation.

A VA examination report of January 2012 found that the Veteran's eczema of the feet affected less than five percent of the total body.  The Veteran was using fluocinonide cream (a topical corticosteroid) to treat her eczema.  Her right foot was clear, and there was a very small area of peeling at the heel of the left foot.

The Veteran was afforded a VA examination in August 2014.  Following an in-person examination, the August 2014 examiner confirmed the Veteran's previous diagnosis of eczema.  See August 2014 Skin Diseases Disability Benefits Questionnaire (DBQ).  The Veteran reported using hydrocortisone cream (a topical corticosteroid on a constant/near constant basis), leftover from a previous prescription in 2013, on her feet.  She denied any skin complaints, abnormal skin examinations, or skin condition prescriptions in over 18 months.  Id.  The examiner noted the Veteran did not have any signs of eczema at the time of the examination.  Id.  

In its April 2016 remand, the Board directed the RO to obtain a supplemental VA opinion to assess whether the Veteran's eczema required treatment with topical corticosteroids and for what duration during any given 12-month period.  See April 2016 Board Decision.  The Board's remand directive was made pursuant to the U.S. Court of Appeals for Veterans Claims (Court) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which held that topical use of corticosteroids constituted systemic therapy under Diagnostic Code 7806.  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it 'read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  Id.  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id.; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The Veteran's treatment includes the use of topical corticosteroids.  See January 2012 VA Examination Report; August 2014 VA Examination Report; February 2017 C&P Examination Report; VA outpatient treatment records dated August 18, 2011 and November 21, 2011.  A February 2017 supplemental opinion found that the Veteran had intermittently required the use of topical corticosteroid creams on a constant or near constant basis for six weeks or more around February 2011, August 2011, and August 2014.  See February 2017 C&P Examination Report.  

A stated above, the Federal Circuit in Johnson v. Shulkin, found that DC 7806 distinguishes between systemic and topical therapy, meaning that topical therapy is not automatically systemic.  In this case, the record reflects that the Veteran used the topical creams only on affected areas, specifically her feet.  This limited use of topical corticosteroids does not result in the sort of large-scale use that would affect the body as a whole and meet the definition of systemic therapy under Johnson v. Shulkin.  Therefore, a rating in excess of 10 percent for use of systemic therapy is not warranted based on the use of topical corticosteroids.

In sum, the Veteran's eczema affects the bottom of her feet.  It does not affect any exposed areas.  At worst, it has been shown to affect less than five percent of her total body.  Systemic therapy has not been required at any time.  As such, the criteria for a 30 percent rating have not been met or more nearly approximated at any time during the appellate period.

The Board notes that that no other diagnostic codes provide a basis for any higher or additional ratings for the Veteran's eczema.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Moreover, when a condition is specifically listed in the rating schedule (eczema in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected eczema.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to an initial disability rating in excess of 10 percent for eczema is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


